DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6-22 are pending as amended on 10/28/2021. Claims 6-19 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 10/28/2021. In particular, claim 1 been amended to recite a narrower molar ratio range than previously recited. New claims 20-22 have been added. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites a range of modulus, but does not indicate a type of modulus or method for measurement. Given that there are different types of modulus (compressive, tensile, etc…) measured utilizing different standards/techniques (ASTM E313, ASTM D882, etc…) one would not know how to determine if a modulus falls within the range recited in claim 21. Therefore, the scope of claim 21 is unclear.

Claim Rejections - 35 USC § 103
Claims 1, 4 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2016/0222249) in view of Song et al (US 2017/0183462).
Choi discloses a polyamide-imide (PAI) (abstract) formed by reacting any dianhydride, any diamine and any carboxylic acid dichloride to prepare a PAI copolymer [0115]. The PAI disclosed by Choi is intended for replacement of conventional window cover glass [0008] in a flexible display [0006]. 
Choi teaches an exemplary embodiment wherein the dianhydride is at least one selected from BPDA (3,3’,4,4’-biphenyltetracarboxylic dianhydride) and 6FDA [0117].
Choi further teaches an exemplary embodiment wherein the diamine is TFDB (2,2’-bis(trifluoromethyl)benzidine) [0126], and utilizes TFDB as the sole diamine in the examples (see table 1).
Choi further teaches that the carboxylic acid dichloride may be TPCl (terephthaloyl chloride) [0128], and utilizes TPCl as the sole carboxylic acid dichloride in the examples (see Table 1). 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from TFDB as the sole diamine and TPCl as the sole dicarboxylic acid dichloride, as disclosed and exemplified by Choi, by further utilizing either of Choi’s “exemplary embodiment” dianhydrides named in [0117], including utilizing BPDA alone, in order to provide a PAI suitable for use as a transparent film for window cover glass, as taught by Choi [0179]. 
A PAI as suggested by Choi prepared from TFDB, TPCl and BPDA has repeating units consisting of Formulas 1a-1 (TFDB-BPDA) and 1b-1 (TFDB-TPCl). 
Choi further exemplifies (synthesis example 2) a PAI wherein the ratio of dianhydride to carboxylic acid dichloride is 45:55, which is equivalent to a ratio of imide repeating structures (according to instant 1a-1) to amide repeating structures (according to instant 1b-1) of 45:55, which falls just outside the presently claimed range (which encompasses an endpoint of 4:6, i.e., 40:60). 
Choi fails to specifically teach an imide:amide ratio within a range of 4:6 to 3:7.
Like Choi, Song discloses a PAI intended to be a protective window for a display device [0005-6]. Song teaches that the PAI copolymer has a structural unit represented by Chemical formula 1 [0013], which is an amide repeating unit (the general Chemical formula 1 disclosed by Song in [0013] encompasses TPCl-TFDB units as disclosed in Choi). Song teaches that the PAI copolymer further has a structural unit represented by Chemical formula 2 [0013, 0020], which is an imide repeating unit (the general 10 is a single bond [0021]). 
Song teaches that the PAI copolymer may include greater than or equal to 50 mole percent of the Chemical formula 1 (i.e., the amide repeating units) based on a total number of moles of Chemical formulas 1 and 2 [0029], such as about 50-80 mol% [0099-0100]. Song discloses that when the amide structural units are included within this range, a film may have a compressive modulus greater than or equal to 1.8 GPa and a yellowness index of less than or equal to 3 [0101]. 
In light of Song’s disclosure, when preparing a PAI having amide units and imide units by reaction of a diamine, diacid chloride and dianhydride, the person having ordinary skill in the art would have been motivated to utilize appropriate molar proportions of diacid chloride and dianhydride in order to provide a PAI copolymer having any desired amount of amide units within Song’s range of 50-80 mol%, in order to provide a compressive modulus of 1.8 GPa or greater and a yellowness index of 3 or lower. [A PAI having 50 mol% amide units and 50 mole% imide units has an imide:amide repeating structure ratio of 5:5, while a PAI having 80 mol% amide units and 20 mol% imide units has an imide:amide repeating structure ratio of 2:8.] It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI from diamine (TFDB), diacid chloride (TPCl) and dianhydride (BPDA), as suggested by Choi, utilizing any ratio of imide repeating structure (TFDB-BPDA) to amide repeating structure (TFDB-TPCl) within Song’s range of 5:5 to 2:8 in order to improve compressive strength and decrease yellowness, including a ratio within the presently claimed range of 4:6 to 3:7. 
As to haziness, Choi further teaches that the article has a haze of about 1% or less [0177]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI, as suggested by modified Choi, with the capability of forming a film having any haze within Choi’s disclosed range of 1% or less in order to provide improved clarity, including a haze within the presently claimed range of 0.79 or less. 
As to claim 4, the procedure described by Choi in [0115] as well as the synthesis described by Choi in [0181] results in a random copolymer, given that all of the reactants are added at the same time.
As to claim 20, modified Choi suggests a polyamideimide according to claim 1, as set forth above. Song teaches that high hardness in a bendable window film is highly desired [0072]. Song teaches a film having high hardness of greater than or equal to 3H under a vertical load of 0.5 kg [0079], or greater than or equal to 8H with a hard coating layer [0151]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI, as suggested by modified Choi, with the capability of forming a film having any high hardness within Song’s range of greater than 3H in order to ensure suitability as a window film, including a hardness within the presently claimed range. 
As to claim 21, modified Choi suggests a polyamideimide according to claim 1, as set forth above. Song teaches that a polyamide-imide film suitable for use as a protective window for a display has a tensile modulus of greater than or equal to 5.3 GPa [0010]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI, as suggested by modified Choi, with the capability of 
As to claim 22, modified Choi suggests a polyamideimide from BPDA alone according to claim 1, as set forth above. Modified Choi is silent as to retardation values as presently recited. However, the instant specification contains examples of polyamide-imide films prepared from polyamide-imides having the same structure as suggested by modified Choi, and having in-plane and thickness retardation values within the presently claimed ranges. Given that polymers having the same structure must have substantially the same properties, there is reasonable basis to conclude that modified Choi suggests a PAI from BPDA alone capable of producing a film having the same properties as the PAI films in the instant specification, including retardation values within the presently claimed ranges. 

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered.
Applicant argues (pp 9-10) that Choi’s examples all include both BPDA and 6FDA to form imide repeating units, and therefore, Choi would not have motivated one to prepare a PAI as claimed (i.e., utilizing BPDA as the sole dianhydride). Applicant presents substantially the same argument with regard to Song on p 10. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). As acknowledged by Applicant and as set forth in the rejections of record, Choi’s broader disclosure includes 
Applicant argues (p 11, top half of page) that the only guidance provided in Song and Choi is to prepare PAI with repeating units including both BPDA and 6FDA. However, this argument is unpersuasive, as it appears to only consider examples as “guidance,” and does not consider the fact that both Song and Choi contain clear teachings to use either dianhydride individually in their broader disclosures. 
Applicant argues (p 12) that the ratio of dianhydride-derived (i.e., imide) units to dicarbonyl derived (amide) units disclosed in Song (i.e., 5:5 to 2:8) is broader than the presently recited range (i.e., 4:6 to 3:7), and therefore the cited art does not suggest the claimed range.  However, Applicant’s argument is unpersuasive, as case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Applicant has not provided any evidence or reasoning to establish that the presently claimed range of imide:amide units is critical or associated with unexpected results.
Applicant argues (p 12 and p 13) that Song does not provide guidance for achieving a haziness of 0.79 or less as claimed, and therefore, one could not have 
Applicant argues (p 14) that the Yun Declaration (8/24/2020) shows that a film prepared from PAI as claimed (BPDA alone, no 6FDA) has properties (e.g., modulus, hardness, retardation) which differ from a PAI prepared with a combination of BPDA and 6FDA. However, the Yun Declaration was thoroughly discussed in the final rejection mailed 9/20/2020. In particular, as established in paragraphs 30-33 of the 9/20/2020 action, one having ordinary skill in the art would have expected the properties of a polymer to change by changing the structure of the polymer. More specifically, one would have understood how the properties of a PAI from TPC, TFDB and 6FDA/BPDA change as the amount of BPDA relative 6FDA changes (heat resistance and hardness improve as BPDA increases, see paragraph 30 of 9/20/2020 action; YI and transmissivity worsen as BPDA increases, see paragraph 30 of 9/20/20 action; hardness increases as BPDA increases, see paragraph 33 of 9/20/2020 action). Therefore, the examiner maintains the position (as taken in paragraph 33 of the 9/20/20 action) that Applicant has not provided sufficient evidence to show that the differences in properties between the PAI as presently claimed and a PAI representative of the closest prior art (e.g., as represented by “New Comparative Example 1” in the Yun Declaration) are unexpected differences.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766